Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's preliminary amendment, filed Nov. 05, 2020. As filed claims 21 and 22 are pending. Claims 1-20 are cancelled. 
Priority
This application filed 11/05/2020 is a division of 16345576, filed 04/26/2019 ,now U.S. Patent #10995060; 16345576 is a national stage entry of PCT/IB2017/056706 , International Filing Date: 10/28/2017claims foreign priority to 201641037145 , filed 10/28/2016claims foreign priority to 201641038689 , filed 11/11/2016claims foreign priority to 201641043910 , filed 12/22/2016 in India.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 11/05/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Claim Objections
1.Claim 21 is objected to because of the following informalities: in step a) of the process after “sodium source” claim 21 should specify “to form a reaction mixture”; in step b) replace “reaction mass” with “reaction mixture” for clarity and consistency of the claim language. 
The nomenclature “N-(3-carboxyl-l-oxopropyl)(4S)-(p-phenylphenylmethyl)-4-amino-2R-methyl butanoic acid ethyl ester sodium salt” of instant claims does not correspond to S,4R)-5-ethoxy-4-methyl-5-oxo-1-(4-phenylphenyl)pentan-2-yl]amino]-4-oxobutanoate). 

2. Claim 22 is objected to for being written in improper Markush format. See MPEP 2173.05(h). "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.
Instant claim should be amended to recite “ selected from the group consisting of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN105837464A , Aug. 10, 2016 (“the “464 publication”; cited by Applicants in IDS; machine translation cite din PTO892 attached herewith). 
The ‘464 publication  preparation of crystal form of sacubitril sodium crystalline form by the procedure described which entails treatment of free base sacubitril (same compound as claimed)  with NaOH ( [0255], [0320];instant claims 21 and 22): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
The procedure of preparing the crystalline sacubitril sodium D of the ‘464 publication 
The difference between that taught by the ‘464 publication and that instantly claimed is that the prior art is silent regarding the azeotropic removal of water.
MPEP 2112.V states that, “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."  See also Ex parte Anderson, 21 USPQ 2nd 1241 and 1251 "There is ample precedent for shifting burden to an Applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” 
In the instant case, the prior art teach a process for producing sacubitril sodium of the prior art has the same structure and chemical formula as compound of instant claims, and is disclosed as “crystalline form D” or solid. 
Regarding the crystalline form of a compound, it is noted that a novel or unobvious chemical product is identified first by its "chemical nature, i.e. elemental content and their ratios, i.e. the chemical identity. Solid compounds exhibit polymorphism which is defined as the ability of a substance to exist as two or more crystalline phases that have different arrangements and/or conformations of the molecules in the crystal lattice. Thus, in the strictest sense polymorphs are different 
Given that the prior art teach preparation of crystalline  sacubitril sodium compound which has  the same structure and chemical formula as compound of instant claims, by similar  steps process  as claimed: treatment of  free base sacubitril with NaOH, heating and separation of the product-  one of ordinary skills in the art can conclude that the compound disclosed in the prior art and the instantly claimed compound sacubitril sodium form B  in a form of crystal appear to be identical and therefore the compound of prior art would have identical inherent properties.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the process of preparing sacubitril sodium of the prior art would lead to a different compound that does not possess the same material, structural and functional characteristics of the claimed sacubitril sodium form B   compound resulted by the claimed process.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed process would give a compound sacubitril sodium form B  of crystal form different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Thus, the instant claims are prima facie obvious over the teachings of the prior art.
 Conclusion
Claims 21 and 22 are rejected. Claims 1-20 are cancelled.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622